Citation Nr: 0119778	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for kidney stones, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for carcinoma of the 
right kidney with a nephrectomy, to include as due to 
exposure to ionizing radiation.

4.  Entitlement to service connection for prostate cancer 
with a transurethral resection of the prostate (TURP), to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney

WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active duty service from March 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claims for service connection for skin cancer, kidney stones, 
carcinoma of the right kidney with a nephrectomy, and 
prostate cancer with a TURP, to include as due to exposure to 
ionizing radiation.

In a February 2000 decision, the Board denied the veteran 
claims for service connection.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2000 order, the Court granted 
a joint motion of the parties (the veteran and the VA 
Secretary) to vacate the February 2000 Board decision with 
regard to these issues and remand such issues. 


FINDINGS OF FACT

1.  There is no medical evidence of a current disability 
manifested by kidney stones.

2.  The veteran was not an onsite participant in the testing 
of a nuclear weapon and he was not exposed to ionizing 
radiation during service. 

3.  Skin cancer, carcinoma of the right kidney, and prostate 
cancer were not present during service or for many years 
thereafter, and there is no medical evidence of a nexus 
between any of these disabilities and any incident of 
service, to include claimed exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
service, nor is it due to any incident of active service, to 
include claimed exposure to ionizing radiation; and carcinoma 
of the skin may not be presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).

2.  Kidney stones were not incurred in or aggravated by 
active service, nor is a claimed disability manifested by 
kidney stones due to any incident of active service, to 
include claimed exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.309, 3.311 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000).

3.  Carcinoma of the right kidney with nephrectomy was not 
incurred in or aggravated by active service, nor is it due to 
any incident of active service, to include claimed exposure 
to ionizing radiation; and carcinoma of the right kidney with 
nephrectomy may not be presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).

4.  Prostate cancer with a TURP was not incurred in or 
aggravated by active service, nor is it due to any incident 
of active service, to include claimed exposure to ionizing 
radiation; and prostate cancer with a TURP may not be 
presumed to have been incurred during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (the Act), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Act, or filed before the date of enactment and not yet final 
as of that date (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The Board initially finds that the heightened requirements of 
the Act have been met with respect to the veteran's claims.  
The RO informed the veteran of the evidence required to 
successfully prosecute his claims in the February 1997 rating 
decision on appeal, which was enclosed with the February 1997 
correspondence that informed him of the underlying denial.  
The RO again notified the veteran of the evidence needed to 
substantiate his claims in a February 1998 statement of the 
case and in a March 1999 supplemental statement of the case 
containing an RO hearing officer's decision.  The Board finds 
that the notice requirements of the Act have been complied 
with.

The RO attempted to locate the veteran's service medical 
records.  However, the National Personnel Records Center 
informed the RO in April 1996 that these records were 
destroyed in a 1973 fire, and except for the veteran's 
separation documents, could not be obtained.  The post-
service medical evidence of record includes private medical 
records relating to evaluation and treatment of the 
disabilities at issue.  There is no indication that there are 
any additional medical records or other evidence available 
that are relevant to this appeal.  The veteran has not 
identified any such evidence.  As will be explained below, 
since the veteran was not a participate in radiation-risk 
activity during service, within the meaning of the applicable 
regulation, and as there is no competent evidence of any 
other type of radiation exposure during service, there is no 
duty to obtain a dose estimate of claimed in-service 
radiation exposure.  Also, given the number of years that 
elapsed between service and the earliest evidence of any of 
the disabilities at issue, and the absence of any evidence of 
in-service radiation exposure or of any pertinent findings 
recorded during service or for many years thereafter, there 
is no reasonable possibility that an examination at this late 
date would reveal findings or opinions supportive of the 
veteran's claims.  It is also pertinent to note that, in the 
rating decision that prompted this appeal, the veteran was 
informed regarding the unavailability of the service medical 
records and he has not alleged any relevant in-service 
treatment.  Hence, it is the Board's judgment that the duty 
to assist under VCAA has been met.

The veteran contends that he has skin cancer, kidney stones, 
nephrectomy of the right kidney due to carcinoma, and 
prostate cancer with a TURP, which are due to exposure to 
ionizing radiation during service.  He asserts that, from 
February 1946 to July 1946, which coincides with the period 
of Operation CROSSROADS, he was assigned to a special 
squadron at Roswell Army Air Field making parts used in the 
assembly of the bombs for Atomic Bomb Tests "Abel" and 
"Baker."  He alleges  that his work as a machinist in a 
support status during this time, machining parts used to 
assemble the test bombs at the same site where radioactive 
materials were stored and used in the making of test bombs, 
makes it probable that he was exposed to radiation.  He 
further contends that his activity during this time qualifies 
as "onsite participation" in a test involving atmospheric 
detonation in accordance with 38 C.F.R. § 3.309(d)(iv), that 
is, the "performance of official military duties in 
connection with . . . equipment used in direct support of the 
nuclear test."     

The Board notes at the outset that it is apparent that the 
veteran's service medical records do not exist.  A response 
from the National Personnel Records Center (NPRC), received 
in April 1996, reflects that the veteran's records were 
probably burned in a fire, which occurred at NPRC in 1973.  
Additional development in this case, however, includes 
development throughout the Defense Special Weapons Agency 
(DSWA), which included a search of morning reports for the 
veteran's unit.  There is no indication additional records 
exist.  In the rating decision on appeal, the veteran was 
informed regarding the unavailability of the service medical 
records.  Based on this evidence, the Board finds that 
further efforts to develop for service records are not 
warranted.  See Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991). 

In implementing the 1984 Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-542, 
section 3.311b of title 38, Code of Federal Regulations, sets 
up a standard for review of claims based on radiation 
exposure and provides that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing and 
developed a radiogenic disease which manifested within the 
specified time period, the case will be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.  Effective May 1, 1988, Public Law 100-
321, the Radiation-Exposed Veterans Compensation Act of 1988, 
amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) 
(West 1991)) and elevated the regulatory criteria now found 
at 38 C.F.R. § 3.309(d) (1999) to a statutory presumption of 
service connection.  

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), the Court 
held that service connection for disabilities claimed to be 
due to ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).   

First, there are 15 types of cancer, which will be 
presumptively service connected by statute if they become 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112(c)(2)(A)-(O) (West 1991); 38 C.F.R. § 3.309(d) (2000).  
A Note to 38 C.F.R. § 3.309(d)(2) indicates that the term 
cancer of the "urinary tract" includes cancer of the 
kidneys.  Skin cancer (basal cell carcinoma) and prostate 
cancer are not included as presumptive diseases. 

A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  "Onsite 
participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  The operational period for 
Operation CROSSROADS was from July 1, 1946 through August 31, 
1946.  38 C.F.R. § 3.309(d)(3) (2000). 

As to the second method, 38 C.F.R. § 3.311(b)(2) (2000) 
provides a list of diseases which will be service connected 
provided that certain conditions, including the regulatory 
time period when the diseases must become manifest, specified 
therein and pertaining to radiation exposure, are met.  The 
list includes "kidney cancer," "prostate cancer," and 
"any other cancer."  Prostate cancer, kidney cancer, and 
any other cancer not otherwise listed must have become 
manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5)(iv) (2000). 

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  The case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997). 

Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  See 
Combee, supra.  Subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic. 

As to the claim of service connection for kidney stones, 
there is no competent medical evidence that the veteran 
currently has a disability of kidney stones.  The evidence 
reflects that he was hospitalized in September 1977 for right 
ureteral calculus.  During the hospitalization, the veteran 
passed a stone and an X-ray examination (repeat flat plate) 
indicated that the previous density was no longer present, 
and the veteran was, thereafter, asymptomatic.  The final 
diagnosis included that the veteran's right ureteral calculus 
had been treated and improved.  Subsequent treatment records 
beginning in 1980 show no recurrence of a kidney stone. 

The Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent medical evidence of a current disability of kidney 
stones, the Board must find that service connection for 
kidney stones is not warranted. 

As to the issues of service connection for a skin condition, 
kidney cancer, prostate cancer, with respect to the first 
method of establishing service connection for presumptive 
diseases manifest in radiation-exposed veterans, the Board 
notes that 38 C.F.R. § 3.309(d) limits service connection to 
the diseases listed in paragraph (d)(2).  Skin cancer (basal 
cell carcinoma) and prostate cancer are not diseases listed 
in paragraph (d)(2) subject to service connection on a 
presumptive basis.  While kidney cancer is included, this 
presumptive provision by its terms applies only to 
"radiation-exposed" veterans.   As the discussion below 
demonstrates, this presumptive provision regarding kidney 
cancer does not apply because there is no evidence to 
demonstrate that the veteran participated in a radiation risk 
activity in service, and is, therefore, not a radiation-
exposed veteran.

With respect to the second method which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that kidney cancer and 
prostate cancer are radiogenic diseases specifically listed 
in section 3.311(b)(2), and skin cancer would be included 
under this provision under "any other cancer."  However, 
because the veteran is not a radiation-exposed veteran, the 
development of claims under this provision is not warranted. 

The veteran's Enlisted Record and Report of Separation 
reflect active duty service from March 1945 to December 1946, 
with a military occupational specialty of machinist from 
September 1945 to December 1946.  The veteran's participation 
in Atomic Bomb Tests "Abel" and "Baker" consisted of work 
as a machinist in a support status during Operation 
CROSSROADS, machining parts used to assemble the test bombs.  
A letter from the DSWA dated in January 1997 reflects that 
atmospheric nuclear detonation in "Abel" occurred on July 
1, 1946 and "Baker" on July 25, 1946.  Morning reports 
reflect that the veteran had duty at Roswell Army Air Field, 
New Mexico, from February 16, 1946 through July 22, 1946, 
with temporary duty at Sandia Base, Albuquerque, new Mexico, 
from April 6, 1946 to July 17, 1946.  

In a Statement in Support of Claim dated in March 1996, the 
veteran wrote that during this time he worked as a machinist 
and, sometimes, as a radio operator, and was sent to 
different places for repair work and assembling "A" bombs 
to be used at test sites.  He wrote that they wore badges in 
the different areas.  In a statement received in August 1998, 
the veteran wrote that he believed that he "may or was 
exposed to contamination in some way while working on these 
projects."  

Although the work described by the veteran occurred at the 
site in New Mexico where he alleges radioactive materials 
were stored and used in the making of test bombs, the 
evidence does not demonstrate the veteran was exposed to 
radioactive materials during that time.  At the personal 
hearing in February 1999, the veteran testified that: he 
worked on various things on which he was requested, 
including, for example shafts and bearings; he did the rough 
machines, then passed them on to someone else to do the 
finished work; because of the higher level of security, he 
was required to wear a badge in all areas, including turning 
in the badge and picking up another one when entering a 
different area; they loaded teardrop shaped bombs with 
cement; he did not work in an environment that required 
laboratory clothes, gloves, or masks; he was not checked 
daily with a Geiger counter; they did not routinely take the 
badges and read them; and the badges did not have markings on 
them to see where they were from.   

While the veteran's efforts undoubtedly contributed machine 
parts used in the construction of bombs ultimately used at 
the detonation test site in the Bikini Atoll, there is no 
evidence that the veteran was exposed to radiation during 
this time.  This conclusion is based largely on the veteran's 
own statements and testimony that he passed his work on to 
someone else to do the finished work, the badges did not 
appear to be dosimeter badges, he never wore special 
clothing, and was not checked to measure radiation exposure.  
While the veteran at times asserted that he was probably 
exposed to radiation, at other times he only asserts that 
there was a possibility that he may have been exposed to 
radioactive materials.  The veteran's only reported contact 
with bombs involved the placement of cement in them, not 
radioactive materials.  Therefore, the veteran's work may 
only be considered indirect support of such nuclear testing.  
The service personnel records do not show any occupational 
exposure to radiation, and the veteran has not identified any 
such evidence.  The Board finds that the veteran's 
participation in Atomic Bomb Tests from February to July 
1946, although during the period of Operation CROSSROADS, 
including work on machine parts used to assemble the bombs, 
did not constitute the performance of official military 
duties in connection with equipment used "in direct support 
of the nuclear test."  38 C.F.R. § 3.309(d)(iv).  

The Board notes the veteran's representative's request for 
development of this claim, to include request for radiation 
dosage assessment by DD Form 1141.  As the evidence does not 
demonstrate radiation exposure, however, the dose estimate 
information was not submitted to the VA Under Secretary of 
Health for an opinion as to radiation exposure.  See Wandel 
v. West, 11 Vet. App. 200 (1998) (where the DNA § 3.311 dose 
estimate shows that the veteran was exposed to no ionizing 
radiation, "further development" under § 3.311 is not 
required, i.e., VA is not required to forward the claim for 
consideration by the Under Secretary for Benefits).  The 
veteran was first diagnosed as having a skin disorder in 
1986, 40 years after claimed exposure.  Subsequent diagnoses 
include seborrheic dermatitis, seborrheic keratosis, basal 
cell carcinoma of the mid-back, and fibroepithelioma of the 
skin of the right back.  He was first diagnosed with kidney 
cancer in November 1993, 47 years after exposure, which 
resulted in a right nephrectomy in November 1993.  He was 
first diagnosed with prostate cancer in 1980, notably over 34 
years after claimed exposure, and underwent a transurethral 
resection of the prostate gland in October 1980.  There is no 
medical evidence to suggest that any of the disabilities at 
issue are causally linked to claimed in-service exposure to 
ionizing radiation.  

With regard to the third method, which provides for direct 
service connection based on medical nexus evidence relating 
the veteran's currently diagnosed disease to radiation 
exposure in service, the Board also finds that there is no 
competent medical or scientific evidence linking the 
veteran's current disabilities to his claimed in-service 
radiation exposure.  Combee, supra.  With regard to the 
veteran's assertion of etiology, a lay person is competent to 
describe symptoms observed at any time, but is not competent 
to offer evidence which requires medical knowledge, such as a 
determination of medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Grottveit, 5 Vet. App. at 93; 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  Additionally, 
in his application for compensation in February 1996, the 
veteran wrote that none of the claimed conditions was treated 
in service, and he has not claimed any relevant treatment 
proximate to service. 

As the veteran was not exposed to radiation as contemplated 
by the applicable regulation, the Board finds that there is 
no reason to remand for an opinion establishing a medical 
relationship between any claimed in-service radiation 
exposure and current disorders or for a dose estimate and 
subsequent development contemplated in 38 C.F.R. § 3.311.  In 
the absence of any competent evidence of in-service radiation 
exposure, any medical opinion would be speculative, at best, 
and premised on a false underlying basis.  Bloom v. West, 12 
Vet. App. 185 (1999). 

The Board has considered the veteran's statements and 
testimony concerning his belief that the disabilities at 
issue are due to his claimed exposure to ionizing radiation 
while on active duty.  However, he has submitted no competent 
evidence in support of his claims.  As a lay person, while he 
is competent to describe symptoms observed at any time, the 
veteran is not competent to offer evidence which requires 
medical knowledge, such as a determination of medical 
etiology.  Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a 
successful claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

There is no medical evidence of a current disability 
manifested by kidney stones.  The veteran was not an onsite 
participant in the testing of a nuclear weapon, nor is there 
any competent evidence of any in-service exposure to ionizing 
radiation.  The Board further finds that skin cancer, 
carcinoma of the right kidney, and prostate cancer were not 
present during service or for many years thereafter, and 
there is no medical evidence of a nexus between any of these 
disabilities and any incident of service, to include claimed 
exposure to ionizing radiation.  While the RO denied the 
claims as being not well grounded, the veteran has argued the 
merits of the claim throughout the appeal, and the RO 
considered all of the relevant evidence in the record and all 
of the applicable law and regulations in adjudicating the 
claims in appellate status.  As noted above, the RO notified 
the veteran of what evidence was needed to support his claim 
and met its expanded duty to assist under VCAA.  Under these 
circumstances, the Board finds no prejudice to the veteran in 
the adjudication of this appeal.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the preponderance of the evidence 
is against the claims, the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  


ORDER

Service connection for skin cancer, to include as due to 
exposure to ionizing radiation, is denied.

Service connection for kidney stones, to include as due to 
exposure to ionizing radiation, is denied.

Service connection for carcinoma of the right kidney with a 
nephrectomy, to include as due to exposure to ionizing 
radiation, is denied.

Service connection for prostate cancer with a TURP, to 
include as due to exposure to ionizing radiation, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

